Citation Nr: 1641034	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-01 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for prostate cancer, to include restoration of a 100 percent rating from March 1, 2011.

(The claims to reopen service connection for an acquired psychiatric disorder, hypertension, hepatitis, and entitlement to service connection for residuals of a cerebrovascular accident are addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1972 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran's November 2013 substantive appeal included a request to testify before the Board at a videoconference hearing.  The hearing request was later withdrawn in December 2013.  The Board will therefore proceed with this case without the scheduling of a hearing.  38 C.F.R. § 20.704(e) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2010 rating decision on appeal reduced the disability evaluation for the Veteran's service-connected prostate cancer from 100 percent to 10 percent, effective March 1, 2011.  The Veteran contends that the reduction was improper as his prostate cancer includes residuals such as urinary frequency that are more severe than indicated by the current 10 percent evaluation.  The Veteran's most recent VA genitourinary examination was conducted in July 2010, more than six years ago.  At that time, he reported urinating every two to three hours during the day with nocturia two times per night.  However, more recent VA and private treatment records indicate worsening cancer residuals.  In April 2012, the Veteran reported to his VA urologist experiencing increased nocturia of three to four times per night.  Private treatment records from 2015 and 2016 also document an enlarged and tender prostate with urinary hesitancy and possible cancer metastasis.  The Board finds this evidence indicates a possible worsening of the Veteran's service-connected disability and a new VA examination is necessary to determine the current severity of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the current severity of his prostate cancer.  A copy of the claims file must be reviewed by the examiner in conjunction with the examination.  

After physically examining the Veteran and performing any necessary tests, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected prostate cancer.  The examiner is asked to specifically address whether the Veteran has local reoccurrence or metastasis, and/or current residuals of prostate cancer to include renal dysfunction and/or voiding dysfunction and urinary frequency. 

A rationale for any opinions expressed must be provided.

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




